Sales Report:Supplement No. 102 dated Dec 21, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Sales Report supplements the prospectus dated Jul 13, 2009 and provides information about each series of Borrower Payment Dependent Notes (the "Notes") that we have recently sold. You should read this Sales Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. We have sold the following series of Notes: Borrower Payment Dependent Notes Series 314919 This series of Notes was issued and sold upon the funding of the borrower loan #40007, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $2,500.00 Prosper Rating: AA Auction Duration: 7 days Term: 36 months Estimated loss: 0.6% Auction start date: Dec-09-2009 Auction end date: Dec-16-2009 Starting lender yield: 33.99% Starting borrower rate/APR: 34.99% / 35.39% Starting monthly payment: $113.08 Final lender yield: 6.00% Final borrower rate/APR: 7.00% / 7.34% Final monthly payment: $77.19 Auction yield range: 3.20% - 33.99% Estimated loss impact: 0.60% Lender servicing fee: 1.00% Estimated return: 5.40% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount.
